DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/GB2017/051330, filed 05/12/2017, which is entitled to and claims the benefit of priority of GB Patent App. No. 1608332.1, filed 05/12/2016. The preliminary amendment filed on 07/14/2021 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1, 304, 7-8, 23  without traverse in the reply filed on 07/14/2021 is acknowledged. 
4.	Claims 1, 3-4, 6-10, 14, 17, 19, 21, 23-24, 26, 28 32, 37-38, 40 are pending. Claims 1, 3-4, 7-8, 23 are under examination on the merits. Claims 6, 9-10,14, 17,19, 21, 24, 26, 28 32, 37-38, 40 are withdrawn to a non-elected invention from further consideration. Claims 2, 5, 11-13, 15-16, 18, 20, 22, 25, 27, 29-31, 33-36, 39, 41-42 are cancelled. 
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 11/09/2018, and 01/07/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings
6.	The drawings are received on 11/09/2018. These drawings are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 11/09/2018 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Claim Objections
8.	Claim 1 is objected to because of the following informalities: It is suggested that the recited “containing UV/HEV” be deleted and "comprising ultraviolet/high energy visible light (UV/HEV)" be inserted in its stead in its stead so as to engender claim language clarity. The  UV/HEV  should be spell out in the first occurrence in the claim. Appropriate correction is required.
	Additionally it is further suggested that the recited “450nm or 320nm” be deleted and "450 nm or 320 nm" be inserted in its stead in its stead so as to engender claim language clarity

9.	Claims 3-4, 8, 23  are objected to because of the following informalities:  It is suggested that, “as claim in" in preamble be deleted and "according to" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 1, 3-4, 7-8, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “having a ratio of electromagnetic radiation absorption at 450 nm to that at 320 nm of greater than 5%”, wherein applicant fails to articulate by sufficiently distinct functional language, the dry coating thickness that the ratio of electromagnetic radiation 

12.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 4 recites the limitation "the other metal oxide" in line 2.  There is insufficient antecedent basis or this limitation in the claim. 
For the purpose of examination against the prior art, claim 4 is construed to recite “the at least one other metal oxide”. 

13.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites “the ratio of the other metal oxide to cerium oxide is from 0.5:99.5 to 50:50”,  wherein applicant fails to articulate by sufficiently distinct functional language, if the ratio is based on weight % ratio or mole % ratio of  the other metal oxide to cerium oxide, thus claim 4 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope

14.	Claim 23 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 23, recites “the at least one other metal oxide is selected from iron oxide, 

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claim 1, 3-4, 7-8, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yingqian Xu (GB 2488367 A, hereinafter “”367”).  

Regarding claim 1: “367 discloses a coating or polymer composition (Abstract, lines 4-5) containing UV/HEV absorbing material (Page 3, lines 1-3), and having a ratio of electromagnetic radiation absorption at 450 nm (abs ~0.25, Fig. 3)  to that at 320 nm (abs~ 2.5, Fig. 3) of greater than 5% ( 0.25/2.5x100= 10%). 

Regarding claim 3: “367 discloses the coating or polymer composition (Abstract, lines 4-5), wherein the UV/HEV absorbing material comprises nanoparticles of cerium dioxide in combination with at least one other metal oxide (Page 3, lines 1-3; Page 12, lines 3-5, Claim 1).

Regarding claim 4: “367 discloses the coating or polymer composition (Abstract, lines 4-5), wherein the ratio of the other metal oxide to cerium oxide is from 0.5:99.5 to 50:50 (Page 3, lines 19-20; Page 12, lines 31-35, Claims 10-11). . 

	Regarding claim 7: “367 discloses a substrate coated with the coating or polymer composition (Abstract, lines 4-5; Page 1, lines 9-11; Page 13, lines 33-34, Claim 22; Page 14, lines 1-2, Claims 23; Page 14, lines 14-15, Claims 27). 

	Regarding claim 8: “367 discloses a substrate, wherein the substrate is one of: plastic, glass, stone, masonry, brick, concrete, wood, metal, textile, composite (Abstract, lines 4-5; Page 1, lines 9-19; Page 14, lines 1-2, Claims 23; Page 14, lines 3-6, Claims 24). 

	Regarding claim 23: “367 discloses the coating or polymer composition, wherein the at least one other metal oxide is selected from iron oxide, copper oxide, manganese oxide, cobalt oxide, or any combination thereof (Page3, lines 22-25; Page 13, lines 1-3, Claim 12).

Claim Rejections - 35 USC § 102/103
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

18.	Claims 1, 3-4, 7-8, 23 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ronne et al. (WO 2014/005753 A1, hereinafter “”753”).
Regarding claim 1: “753 discloses a coating or polymer composition  (Page 1, lines 16-20) containing UV/HEV absorbing material comprises nanoparticles of cerium dioxide in combination with at least one other metal oxide such as Ce0.8 Fe0.2O2  or Ce0.9 Fe0.1O2   nanoparticles (Page 45, lines 4-20, Examples 4-5, both compounds are identical to the instant application’s compound as shown below). “753 is silent with regard to UV/HEV absorbing material having a ratio of electromagnetic radiation absorption at 450 nm to that at 320 nm of greater than 5%.

    PNG
    media_image1.png
    184
    288
    media_image1.png
    Greyscale

However,  Since “753 discloses the identical or substantially identical nanoparticles of cerium dioxide in combination with at least one other metal oxide such as Ce0.8 Fe0.2O2 as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. light absorption, would inherently/implicitly be achieved by “753’s coating or polymer composition    (i.e., UV/HEV absorbing material having a ratio of electromagnetic radiation absorption at 450 nm to that at 320 nm of greater than 5%). If there is any difference between the product of “753 and the product of the instant claims the difference would have been minor and obvious.  
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

Regarding claim 3: “753 discloses the coating or polymer composition, wherein the UV/HEV absorbing material comprises nanoparticles of cerium dioxide in combination with at least one other metal oxide such as Ce0.8 Fe0.2O2  nanoparticles (Page 45, lines 4-11, Example 4).

Regarding claim 4: “753 discloses the coating or polymer composition, wherein the ratio of the other metal oxide to cerium oxide is from 0.5:99.5 to 50:50 (Page 45, lines 4-11, Example 4).
	Regarding claim 7: “753 discloses a substrate coated with the coating or polymer composition (Page 1, lines 16-20;  Page 2, lines 30-36; Page 3, lines 10-12; Page 94, lines 16-19, Claim 13). 

	Regarding claim 8: “753 discloses a substrate, wherein the substrate is one of: plastic, glass, stone, masonry, brick, concrete, wood, metal, textile, composite Page 2, lines 30-36; Page 3, lines 10-12; Page 94, lines 16-19, Claim 13). 

Regarding claim 23: “753 discloses the coating or polymer composition, wherein the at least one other metal oxide is selected from iron oxide, copper oxide, manganese oxide, cobalt oxide, or any combination thereof (Page 11, lines 6-10).

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/28/2021